DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 3/15/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 

Claims 2, 4, 6, 8, 10, and 12 have been cancelled.

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a target unit including a reflection target and an encoder pattern showing an angle in a circumferential direction around a central axis of the target unit;
a leveling base configured to selectively allow one of the target unit, the scanner device, and the surveying instrument to be removably mounted so as to share a central axis in the vertical direction, and having offset angles, being known, around the central axis with respect to each of the target unit, the scanner device, and the surveying instrument wherein the scanner device is configured to acquire point cloud data on an observation point at which the scanner device is installed on the leveling base to output the point cloud data to the display device,
the surveying instrument is configured to measure the target unit installed at the observation point on the leveling base to acquire and output coordinates in a map coordinate system and a direction angle of the scanner device when installed at the observation point, with the surveying instrument having known coordinates and a direction angle in the map coordinates system, and
the arithmetic control unit of the display device is configured to include a data accepting unit configured to determine whether the point cloud data and the coordinates and the [[a]] direction angle of the scanner device at the observation point have been all obtained with respect to the observation point, a data conversion unit configured to convert the point cloud data into data in the map coordinate system, and a display control unit configured to display converted point cloud data on the display unit in association with a map”.

Claims 3, 5, 7, 9, 11, and 13 are allowed due to dependency of claim 1.

Closest Reference Found
Closest prior art made of record includes Tanaka (US 20170307370 A1) in view of Kaufmann (US 20050018901 A1), and further in view of Sugiura (US 20050189469 A1) either .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HAI TAO SUN/Primary Examiner, Art Unit 2616